UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1095


DENISE L. SEVERINO-TODD,

                  Plaintiff - Appellant,

          v.

WAL-MART, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cv-00336-BR)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise L. Severino-Todd, Appellant Pro Se. Julie Kerr Adams,
Angela Byrd Cummings, LITTLER MENDELSON PC, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Denise L. Severino-Todd appeals the district court’s

order granting the Defendant’s motion to dismiss her employment

discrimination action pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (West 2003 & Supp.

2010).   We   have   reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Severino-Todd v. Wal-Mart, Inc., No. 5:11-cv-

336-BR (E.D.N.C. Dec. 20, 2011).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                      2